DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1 and 17.
Pending: 1-20.
IDS
Applicant’s IDS(s) submitted on 12/14/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIN (US 20190115077 A1).

Re: Independent Claim 1, SHIN discloses a memory system having a temperature effect compensation mechanism (SHIN Abstract, "A flash memory device...a threshold voltage of a word line transistor changing with an ambient temperature.."), the system comprising: 
a plurality of memory cells (SHIN Fig. 1: 110) organized in an array having two or more rows of memory cells arranged horizontally (SHIN Fig. 2: Memory cells in word lines) and two or more columns of memory cells arranged vertically (SHIN Fig. 2: Memory cells in bit lines), wherein the plurality of memory cells has an operating temperature range (SHIN Figs. 1, 2 and ¶ [0026] "...memory cell array 110...“, an operating temperature range from -40˚C to 125˚C is indicated by TABLE 1 in para [0057]); and 
a temperature-dependent biasing circuit (SHIN Fig. 1: 160), wherein the temperature-dependent biasing circuit is configured to reduce a biasing voltage (SHIN Figs. 1, 3: VWL) to the plurality of memory cells when the temperature of the array is at or near an upper end of the operating (SHIN Fig 1, ¶ [0032], "...bias generator 160 to determine a level of a word line voltage..", ¶ [0059], "...a level of the word line voltage Vwl may decrease as a temperature increases.", ¶ [0061], “In a memory cell selected at a low temperature, a level of the word line voltage Vwl has a higher level.").

Re: Claim 13, SHIN disclose(s) all the limitations of claim 1 on which this claim depends. SHIN further discloses:
wherein the memory cells are programmable with analog (multi-bit) or digital values (SHIN Fig. 1 and ¶ [0030] “…flash memory device 100…” and therefore store analog charge indicative of a logical state).  

Re: Claim 14, SHIN disclose(s) all the limitations of claim 1 on which this claim depends. SHIN further discloses:
wherein the memory cells are flash or floating-gate transistors (SHIN Fig. 1 and ¶ [0030] “…flash memory device 100…”).
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-8 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over SHIN (US 20190115077 A1) in view of TRAN (US 6813194 B2).

Re: Claim 2, SHIN discloses all the limitations of claim 1 on which this claim depends. SHIN is silent regarding:
wherein each row of memory cells within the array has a separate temperature-dependent biasing circuit that controls the biasing voltage for each memory cell within the row,
TRAN discloses:
wherein each row of memory cells within the array has a separate temperature-dependent biasing circuit that controls the biasing voltage for each memory cell within the row (TRAN Fig. 1 and ¶ col. 2, ll. 9-11 “…current bias and a graph illustrating the distribution of current bias along a row of the multilevel flash memory system.”)
SHIN and TRNA disclose memory device compensating for temperature variation. TRAN suggests that providing separate biasing circuits Is useful to compensate for variations of physical boundary, power supply, and temperature across a chip (TRAN col. 1, ll. 12-19, "...Bias levels typically varies across the chip, because of physical boundary, power supply and temperature variation...A portion of the array of memory cells is divided into segments...A plurality of local bias networks each comprise a local bias circuit…”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to provide each row of memory cells within the array of Samsung to have a separate temperature-dependent biasing circuit that controls the biasing voltage for each memory cell within the row to compensate for variations of physical boundary, power supply, and temperature across a chip as suggested by TRAN.

Re: Claim 3, SHIN and TRAN discloses all the limitations of claim 2 on which this claim depends. They further disclose:
(SHIN, Fig. 1, ¶ [0002], "..flash memory device…'', note: flash memory is deemed to provide "in-memory applications" since anything related to memory is deemed '’in-memory'' and as indicated by Fig. 1 control circuit 150 provides inputs to biasing circuit 160).  

Re: Claim 4, SHIN and TRAN discloses all the limitations of claim 3 on which this claim depends. They further disclose:
wherein each of the two or more rows of memory cells includes a first gate (SHIN Fig. 2: Gate in each row corresponding to control lines CG1, CG2, etc.) and a second gate (SHIN Fig. 2: Gate in each row corresponding to word lines WL1, WL2, etc.), and wherein digital inputs are applied to the first gate and inputs from the temperature-dependent biasing circuit are applied to the second gate (SHIN Fig. 2, ¶ [0032], "...bias generator 160 to determine a level of a word line voltage..”, ¶ [0059], “...word line voltage Vwl may decrease as a temperature Increases..", ¶ [0061], "In a memory cell selected at a low temperature, a level of the word line voltage Vwl has a higher level,.”, ¶ [0041], "...a control terminal connected to the first coupling gate line CG1,…In the program operation, hot carriers may be injected into the floating gate of the first cell transistor Trc1 based on the voltage provided to the first coupling gate line CG1”).  

Re: Claim 5, SHIN and TRAN discloses all the limitations of claim 3 on which this claim depends. They further disclose:
wherein each of the two or more rows of memory cells includes a first gate and a second gate, and wherein the first gate is used for row selection and the second gate is used for both digital inputs (SHIN Fig. 3: WL to select and CG to apply temp. compensated voltage).

Re: Claim 6, SHIN and TRAN discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein the temperature-dependent biasing circuit controls the biasing voltage for memory cells in a plurality of rows within the array (SHIN Figs. 1, 2: Only one biasing circuit 160 Is illustrated in Fig 1 which controls bias voltages Vwl supplied to multiple word lines in a plurality of rows in Fig. 2).

Re: Claim 7, SHIN and TRAN discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein each row of the two or more rows of memory cells includes an extra input (e.g., SHIN Fig. 2: Inputs CG1, CG2, etc. for respective rows.) configured to turn on and off the memory cells during either a read or write operation (SHIN Fig 2, ¶ [0041], “..a control terminal connected to the first coupling gate line CG1...In the program operation, hot carriers may be injected into the floating gate of ins first cell transistor Trc1 based on the voltage provided to the first coupling cate line CG1”).

Re: Claim 8, SHIN and TRAN discloses all the limitations of claim 7 on which this claim depends. They further disclose:
wherein analog or digital inputs are applied to the extra input (SHIN Fig 2, ¶ [0041], ”..a control terminal connected to the first coupling gate line CG1...in the program operation, hot carriers may be injected into the floating gate of the first cell transistor Trc1 based on the voltage provided to the first coupling gate line CG1...”).

Claim(s) 9 and 10 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over SHIN (US 20190115077 A1) in view of TANZAWA (US 8547746 B2).

Re: Claim 9, SHIN discloses all the limitations of claim 1 on which this claim depends. SHIN is silent regarding:
wherein the temperature-dependent biasing circuit converts an analog input current to a temperature-dependent voltage that is used to bias the memory cells within the array.
TANZAWA disclose:
wherein the temperature-dependent biasing circuit converts an analog input current to a temperature-dependent voltage that is used to bias the memory cells within the array (TANZAWA Fig 9, col 7. in 57-60, "..The temperature sensor 904 might also comprise circuitry such as analog to digital converters to convert a sensed signal from a temperature sensing device to a digital representation of the sensed temperature.").
SHIN and TANZAWA disclose memory device compensating for temperature variation. TANZAWA suggests converting an analog current from a temperature sensor (904) to a digital temperature dependent voltage to bias a memory (TANZAWA Fig 9, col 7. in 57-60, "…The temperature sensor 904 might also comprise circuitry' such as analog to digital converters to convert a sensed signal from a temperature sensing device to a digital representation of the sensed temperature..."). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to provide the temperature-dependent biasing circuit of SHIN to convert an analog input current to a temperature-dependent voltage that Is used to bias the memory cells within the array to facilitate sensing and processing of a measured temperature signal as suggested by TANZAWA.

Re: Claim 10, SHIN discloses all the limitations of claim 9 on which this claim depends. SHIN is silent regarding:
wherein the memory cells convert the biasing voltage to a current based on an amplitude of the biasing voltage.
TANZAWA disclose:
wherein the memory cells convert the biasing voltage to a current based on an amplitude of the biasing voltage (TANZAWA Fig 10, col 9, in 4-7, "The first adjustable current source ICH 1006 is configured to source a current responsive to a particular mode of operation and/or a particular data state to be determined as part of a memory device operation.").
SHIN and TANZAWA disclose memory device compensating for temperature variation. TANZAWA suggests providing art adjustable current source (1006) for the memory responsive to a particular mode of operation or d3ta state (TANZAWA Fig 10, col 9, in 4-7, "The first adjustable current source ICH 1006 is configured to source a current responsive to a particular mode of operation and/or a particular data state to be determined as part of a memory device operation…"). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to convert the biasing voltage of SHIN in view of TANZAWA to a current based on an amplitude of the biasing voltage to facilitate memory device operation under different temperature modes of operation as suggested by TANZAWA.

Claim(s) 11 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over SHIN (US 20190115077 A1) in view of YANG (US 9419596 B2).

Re: Claim 11, SHIN discloses all the limitations of claim 1 on which this claim depends. SHIN is silent regarding:

YANG disclose:
wherein the temperature-dependent biasing circuit is a diode connected flash or floating-gate transistor (YANG Fig 8, col. 1, ll. 31-48, ,  col. 5, Il. 10-20).
SHIN and YANG disclose memory device compensating for temperature variation. YANG suggests using a diode-connected transistor {606) to facilitate biasing memory cells and providing for temperature compensation (YANG Fig 8, col. 1, ll. 31-48, col. 5, Il. 10-20). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to provide the temperature-dependent biasing circuit (160) of SHIN to include a diode connected flash or floating-gate transistor since SHIN teaches using flash/floating gate types of transistors (SHIN ¶ [0002], (0041]) and Macronix suggests that diode-connected transistors are useful to facilitate temperature compensation (YANG Fig 8, col. 1, ll. 31-48, col. 5, ll. 10-20).

Claim(s) 12 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over SHIN (US 20190115077 A1) in view of CIOACA (US 6687165 B1).

Re: Claim 12, SHIN discloses all the limitations of claim 1 on which this claim depends. SHIN is silent regarding:
wherein the temperature-dependent biasing circuit includes a buffer configured to increase the driving capability of the biasing circuit.
CIOACA discloses:
wherein the temperature-dependent biasing circuit includes a buffer configured to increase the driving capability of the biasing circuit (CIOACA Fig. 1 A, col. 4, ll. 27-39, "..By intelligently coupling these additional buffer stages in response to increases in ambient temperature, the drive, and thus the speed, of the output buffer circuit 100 may be maintained across a wider range of temperatures...").
SHIN and CIOACA disclose memory device compensating for temperature variation. CIOACA suggests including buffer circuits (100) selected to increase a driving capacity under different temperature conditions (CIOACA Fig. 1 A, col. 4, ll. 27-39, "..By intelligently coupling these additional buffer stages in response to increases in ambient temperature, the drive, and thus the speed, of the output buffer circuit 100 may be maintained across a wider range of temperatures..."). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to provide the temperature-dependent biasing circuit of SHIN to include a buffer configured to increase a driving capability of the biasing circuit to enable higher speed data input to memory systems under a wider range of temperatures as suggested by CIOACA.

Allowable Subject Matter
Claims 17-20 are allowed. 

Re: Independent Claim 17 (and its dependent claim(s) 18-20), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:

a second temperature-dependent biasing circuit having a second I-V curve configured to sense a temperature of the memory cells in the second row, wherein the first temperature-dependent biasing circuit is configured to change a biasing voltage applied to the first row of memory cells based on a temperature of the memory cells in the first row and wherein the second temperature-dependent biasing circuit is configured to change a biasing voltage applied to the second row of memory cells based on a temperature of the memory cells in the second row.

Claim(s) 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 15, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the memory cells include a supercell structure having shared sources and erase gates.  

Re: Claim 16, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the memory cells are configured to be biased to operate at different operating regimes including subthreshold, saturation, or triode (linear).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov